Case: 20-60525     Document: 00516029706         Page: 1     Date Filed: 09/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     September 24, 2021
                                  No. 20-60525
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Talal Saleh Abdo Rowaid, also known as Telel Rowid, also
   known as Telal Saleh Rowaid, also known as Randy Nagi, also
   known as Ali Nagi, also known as Randy Ali Mohammad, also
   known as Naji Ali Mohammad,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A055 780 083


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Talal Saleh Abdo Rowaid, a native and citizen of Yemen, petitions for
   review of an order by the Board of Immigration Appeals (BIA) summarily


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60525     Document: 00516029706           Page: 2   Date Filed: 09/24/2021




                                    No. 20-60525


   dismissing his appeal from the denial of his applications for applications for
   asylum, withholding of removal, and protection under the Convention
   Against Torture (CAT). We can review a final order of removal only when
   “the alien has exhausted all administrative remedies available to the alien as
   of right.” 8 U.S.C. § 1252(d)(1). To exhaust administrative remedies, the
   petitioner must first raise the issue before the BIA “either on direct appeal
   or in a motion to reopen.” Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
          The BIA summarily dismissed Rowaid’s appeal of the denial of his
   applications for asylum, withholding of removal, and protection under the
   CAT, pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(G), because it was not filed
   within the 30-day time limit for such appeals. Rowaid does not argue that the
   summary dismissal was improper and has thus abandoned this issue. See
   Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008); Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Even if Rowaid had not
   abandoned the issue, we review a summary dismissal for an abuse of
   discretion. Rioja v. Ashcroft, 317 F.3d 514, 515 (5th Cir. 2003). The BIA did
   not abuse its discretion by summarily dismissing the appeal because it was
   not filed within the specified period. See Townsend v. U.S. Dep’t of Justice
   I.N.S., 799 F.2d 179, 181-82 (5th Cir. 1986).
          Accordingly, the respondent’s motion to dismiss the appeal is
   GRANTED, and Rowaid’s petition for review is DISMISSED. Rowaid’s
   motion for appointment of counsel is DENIED.




                                         2